UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7222



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID M. SCATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-98-87)


Submitted:   October 20, 2005             Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Scates, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David   M.   Scates    appeals    the   district   court’s   order

denying his “Motion to Correct Record” pursuant to Fed. R. Crim. P.

36.   We have reviewed the record and the district court’s order and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.         See United States v. Scates, No.

CR-98-87 (E.D. Va. July 18, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    - 2 -